DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-15 are pending with claims 1-12 under examination. 
Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-12 in the reply filed on 7/27/2021 is acknowledged. Claims 13-15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are:  “means of an additive manufacturing method” in claims 1 and 6-8.
Because “a construction material” and “producing a shell” is enough structure/acts to perform “additive manufacturing” under the BRI of the claim – this is considered sufficient structure within the claim (claim 1) as to perform the given function of additive manufacturing, and thus, not interpret the claim under 112(f). 
Furthermore in claims 6-8, these claims additionally recite further acts to perform the recited function, and are also not interpreted under 112(f) as a result. 
 Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a 
Claim Objections
Claim 2 is objected to because of the following informalities:  “free-radically crosslinkable construction material” and “free-radically crosslinked construction material” appear to be used interchangeably, but should use the same suffix (-able, -ed) unless there is a meaningful difference to be highlighted here. 
In the alternative, Examiner requests Applicant to explain the different suffix usage on the prosecution record, if this language is not changed, since these terms are also both used interchangeably in the instant specification, and it seems Applicant may wish to use “crosslinked” to designate the material after curing and “crosslinkable” to designate the material before curing.  Appropriate correction is required.
Claims 4are objected to because of the following informalities:  "a multitude" should read "multiple" or “a plurality of” and the term is most nearly interpreted as “a plurality of” or “multiple.”   Appropriate correction is required.
Claim 7 is objected to because of the following informalities:  "the regions" in line 8 should read "regions" as to be more concise.  Appropriate correction is required.
Claim 8 is objected to because of the following informalities:  “the ply applied beforehand” should read “the previously applied ply” as to completely conform with the antecedent basis introduced in the claims.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 2-5, the claim recites “wherein the depositing of free-radically crosslinked construction material at least in step II) is effected by exposure and/or irradiation of a selected region of a free-radically crosslinkable construction material corresponding to the respectively selected cross section of the precursor” (emphasis added) and also must occur “at least in step II”. 
Claims 3-5 repeat “the respectively selected cross section of the precursor” which has no antecedent basis and are also rejected under the same rationale as claim 2. 
It is unclear here whether “the respectively selected cross section of the precursor” refers to “a first selected cross section of the precursor” or “a further selected cross section of the precursor” since the claim also requires that “the depositing of . . . construction material at least in step (II) is effected by exposure and/or irradiation of a selected region of  . . . construction material” and also requires that step (II) must be repeated an undefined number of times, until the precursor is formed of an undefined number of layers. 
As such, it is also unclear here as to the timing of all of the exposure/irradiation steps. Does one layer get formed and irradiated, with the rest of the layers (with an undefined number of “repeat” step IIs) being formed and irradiated at once, or is there a defined irradiation step in between each of the undefined further layer(s)?  

Regarding claims 3-4, the claim recites the limitation “the uppermost ply of the crosslinked construction material as viewed in vertical direction”  in lines 10-11 (claim 3) or “the lowermost . . . “ in lines 6-7 (claim 4), but the claims each only specifies an amount of material making up what could be viewed as an “uppermost layer” or a “lowermost layer” and so the “ply” limitation cannot be reasonably read to have antecedent basis here. 
Regarding claims 6-7, the claim recites the limitation "the bonded portions of the adjacent layers" in line 9 (claim 6) and lines 10-11 (claim 7).  There is insufficient antecedent basis for this limitation in the claims. 
In claims 6-7, particles are bonded using energy or a liquid, but portions of a layer are not claimed as being bonded and so this claim limitation does not have antecedent basis.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2, 5-8, 10, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Elsey (US 2015/0014881).
Regarding claims 1 and 12, Elsey discloses a method of producing an article (par. 0185-0190) (Fig. 7) comprising (a) producing a shell encompassing a volume for accommodating a ‘fluid’ by means of an additive manufacturing method from a construction material (‘vessel material’ 33) (par. 0171-0174, 0181-0189); (b) providing a reaction mixture comprising a polyisocyanate and polyol (31, 32) in the volume (par. 0091-0096, 0183) which as in claim 12, would be considered “uninterrupted” for a given layer of the volume since the claim does not require any particular number of layers in claim 1; (c) allowing the reaction mixture to react in the volume to obtain a polymer (‘object material’ 35) present in at least part of the volume (par. 0161-0164, 0181-0184). 

 It has been held that where the prior art discloses a range that overlaps with the claimed range, a prima facie case of obviousness exists. Accordingly, it would have therefore been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the above to specify that the reaction mixture has a setting (or ‘sufficiently polymerized as to withstand handling without breaking’) time of greater than 2 minutes, as is claimed. 
Regarding claims 2, 5, and 8, Elsey discloses the subject matter of claim 1, and further discloses that the construction material (forming the ‘shell’) can be free-radically crosslinkable (par. 0109, 0112, 0129) and comprises active hydrogen groups (specifically towards isocyanates or ‘Zerewitinoff-active’) (par. 0088-0090 and 0091-0096), and is formed by (I) depositing construction material (vessel material ‘33’) “in the form of streams or extrusions” (par. 0157, 0166, 0169) which would read on the “filaments” of claim 8, [depositing] onto a carrier to obtain a ply (layer) of construction material bonded to the carrier (par. 0166, 0174); (II) depositing construction material onto a previously applied layer of construction material to obtain a further ply of the construction material bonding to the previous layer (par. 0174, 0178) from one or more printheads (par. 0039, 0195-0204) as in claim 5; (III) repeating step (II) until the object/”precursor” is formed (par. 0161-0164, 0174, 0178, 0181), and wherein the depositing of the construction material at least in step (II) is effected by exposure/irradiation (par. 0171). 

Elsey further discloses that the construction material (par. 0171 explains that the vessel material can be made of any suitable thermoplastic material, and also discusses a UV curable material, and with respect to the object material, comprises a curable component in which there are NCO (isocyanate) groups (par. 0092) and C=C double bonds (at least the ‘polyalkylene glycols’ as in par. 0093 would have carbon alkene double bonds). 
With respect to the distinction here in the reference between the object material (and precursors 31, 32) and the vessel material, at least par. 0171 supports that these disclosed materials are interchangeable, such that one of ordinary skill in the art would have found it obvious to have substituted the disclosed “object material” and “vessel material” as to produce an alternative object since they are made of similar materials (polymers) and one of ordinary skill in the art would have had a reasonable expectation of success as a result of this similarity. 
Elsey further suggests heating the precursor with construction material (and also the object material) to a temperature (par. 0151) as to cause a reaction within the vessel material of the object material, and suggests using temperatures of 50-150C (par. 0149). It is noted that the heating as to form the shell from the precursor and the “allowing the reaction mixture to react in 
Regarding claims 6-7, Elsey discloses the subject matter of claim 1, and further discloses that the layer of material can be added as particles (at least in par. 0006, 0085, 0149, 0174, 0214), with the liquid (par. 0148 discloses a tackifier or viscosity modifier which would read on such a liquid that would cause bonding, fusion, or partial dissolution of the solid powders), or energy, as noted above in claim 1 (par. 0171) to cure the material into a shell or vessel material. 
With respect to “a multitude” as in claim 6, it has been held that the duplication of parts or steps in the absence of unexpected results supports a case of prima facie obviousness. Accordingly, it would have further been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the above to have specified that the number of steps is repeated for as many layers as needed to form the object being formed. 
Regarding claim 10, Elsey discloses the subject matter of claim 1, but does not appear to explicitly disclose that the polyol has a bifunctional component, but does appear to more broadly disclose that there is a “multiple” functional group (Elsey, par. 0092), which could potentially be read to include “bifunctional” however, additionally or alternatively, please see below (Albers) for a more specific teaching that is alternatively considered to meet the claim.
Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Elsey (US 2015/0014881) as applied to claim 2 above, in view of Smalley (US Patent No. 5,015,424).
Regarding claims 3-4, Elsey discloses the subject matter of claim 2, and further discloses that the carrier platform is movable vertically (either with or against gravity) (par. 0191-0192), but does not explicitly disclose that the method steps of claims 2-4 (which are 
However, Smalley discloses (Figs. 4-5) a vertically-moving substrate platform (29) that is used to perform method steps similar as in the claimed invention of raising or lowering the platform within a volume as to “expose” one layer at a time with UV light source (26) (Smalley, Figs. 4-5, 11:1-12:56 describes the entire system including the layerwise manufacturing, as recited in the claims).  
Elsey discloses a “base” process of additive manufacturing using a deposition technique. Smalley discloses a known alternative to the base process above in that it discloses the production of an object using an additive manufacturing technique of stereolithography. One of ordinary skill in the art would have recognized that these are substitutable alternatives to one another in forming a 3D part from additive manufacturing, and would have had a reasonable expectation of success from having incorporated/substituted the steps of Smalley for the deposition steps of Elsey above. Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the above to specify that the layers are formed in a mode as specified by Smalley, in the process above as broadly disclosed by Elsey, as is claimed. 
With respect to “a multitude” of sources of irradiation as is required specifically in claim 4, it has been held that the duplication of parts or steps in the absence of unexpected results supports a case of prima facie obviousness. Accordingly, it would have further been obvious to . 
Claims 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Elsey (2015/0014881) in view of Albers et al. (US 2015/0197611), hereinafter Albers.
Regarding claims 9-10, Elsey discloses the subject matter of claim 1, but does not explicitly disclose that the material is “bifunctional” as is claimed or the compressive strength of the formed material as is claimed for the polyurethane, mixed and reacted.
However, Albers discloses a polyurethane foaming mixture with multiple components (Albers, par. 0001, 0025-0029), and further discloses using a “shell” material as to react the foam material within the “shell” (Albers, par. 0047). Albers further discloses that the foam has a compressive strength of 243 kPa (Albers, Table 3) and that the polyol is “difunctional” (specifically ‘bifunctional’) (Albers, par. 0071) as in claim 10. 
One of ordinary skill in the art would have had a reasonable expectation of success from having incorporated the ingredients making up the polyurethane foam mixture of Albers into the disclosure of Elsey above as Elsey also produces a polyurethane material from similar starting components. Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the above from Elsey to specify that the mixture includes water and a physical blowing agent as in Albers as to produce an alternative polyurethane material within a shell volume.
Regarding claim 11, Elsey discloses the subject matter of claim 1, but does not explicitly disclose the use of water and a “physical blowing agent” – it is noted the instant specification does not seem to provide any specific example of a “physical blowing agent” and so ‘forced air’ 
However, additionally or alternatively to the above, Albers discloses, as part of a polyurethane (polyisocyanate & polyol mixture) foam (par. 0001) material, the use of water and a physical blowing agent (Albers, par. 0085, 0087, 0091), as is recited in the claimed invention. One of ordinary skill in the art would have had a reasonable expectation of success from having incorporated the ingredients making up the polyurethane foam mixture of Albers into the disclosure of Elsey above as Elsey also produces a polyurethane material from similar starting components. Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the above from Elsey to specify that the mixture includes water and a physical blowing agent as in Albers as to produce an alternative polyurethane material within a shell volume. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW D GRAHAM whose telephone number is (469)295-9232.  The examiner can normally be reached on Monday - Friday 7:30AM-4:00PM (CST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ANDREW D GRAHAM/Examiner, Art Unit 1742